UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4194
DON LAMONT WILKERSON,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
             Charles H. Haden II, Chief District Judge.
                           (CR-00-127)

                      Submitted: April 23, 2002

                       Decided: May 14, 2002

    Before WIDENER, WILKINS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Rico Moore, Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, John L. File, Assistant United States Attor-
ney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. WILKERSON
                              OPINION

PER CURIAM:

   Don Lamont Wilkerson appeals his conviction on two counts of
being a felon in possession of a firearm, in violation of 18 U.S.C.A.
§§ 922(g)(1), 924(a)(2) (West 2000). Wilkerson sought to suppress
evidence that was seized from his apartment pursuant to a search war-
rant. When the district court denied his motion to suppress, Wilkerson
entered a conditional guilty plea to the offense, preserving his right
to appeal the district court’s ruling. He was sentenced to ninety-six
months imprisonment followed by three years of supervised release.

   We review de novo the district court’s conclusions on probable
cause under the Fourth Amendment. United States v. Wilhelm, 80
F.3d 116, 118 (4th Cir. 1996). Under Franks v. Delaware, 438 U.S.
154, 171-72 (1978), a defendant can attack a facially adequate affida-
vit that supports a search warrant in limited circumstances. If a defen-
dant establishes that a material false statement essential to the finding
of probable cause was included in the affidavit, and that the misstate-
ment was made knowingly or with reckless disregard for its falsity,
then the seized evidence should be suppressed. Id.; United States v.
Colkley, 899 F.2d 297, 300 (4th Cir. 1990). Similarly, the intentional
or reckless omission of material information necessary to the finding
of probable cause should result in suppression of evidence. Colkley,
899 F.2d at 300-01.

   Here, the district court did not err when it concluded that no mis-
statement or omission from the affidavit was either intentional or
made with reckless disregard for the truth. Furthermore, the informa-
tion allegedly omitted from the affidavit, the mental condition of the
informant, was not essential to the finding of probable cause. There-
fore, this claim lacks merit.

   Accordingly, we affirm Wilkerson’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED